Citation Nr: 1205893	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-45 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome and patellar tendonitis.

2.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome and patellar tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her claims submissions, the Veteran contends that she has experienced chronic and continuous bilateral knee symptoms stemming from an in-service injury to her knees.  Service treatment records in the virtual claims file reflect that the Veteran was treated for knee complaints during service in April 2007 and was diagnosed at that time with patellofemoral syndrome.  Her August 2007 separation examination reflects ongoing complaints of bilateral knee pain while running or walking up stairs.

An August 2007 VA examination report reflects essentially normal subjective findings.  The examiner opined that there was no evidence of any pathology upon which a diagnosis for the Veteran's claimed bilateral knee disorder could be rendered.

Subsequent to the VA examination and before this matter was certified to the Board in September 2011, VA received a July 2011 one page private treatment note from Dr. R.S.M.  This note reflects that the Veteran had been examined in his office for knee pain and that the Veteran was diagnosed with patellar tendonitis.  Although the July 2011 treatment note would appear to indicate the availability of additional private treatment records from Dr. R.S.M.'s office, no documented efforts have been made to obtain those records.  Efforts to obtain those records, and any other records identified by the Veteran which relate to treatment for her knees since July 2011, must be made in this case.  38 C.F.R. § 3.159(c)(1) and (2).

Since this evidence is pertinent to the Veteran's claim, and since it has not been considered by the RO, and the Veteran has not submitted a statement waiving such consideration, it must be referred to the RO for initial review.  38 C.F.R. §§ 19.37, 20.1304 (2011).  It is incumbent upon the RO to review the evidence, and if a decision cannot be reached that is favorable to the appellant, issue an appropriate supplemental statement of the case.

Further, in view of the recent diagnosis and availability of additional treatment records from Dr. R.S.M., the Veteran should also be afforded a new VA examination to determine the nature and etiology of any diagnosed disorders in the Veteran's knees.  The claims file must be made available to the VA examiner for review in conjunction with the ordered examination.  38 C.F.R. § 3.159(c)(4).

Thereafter, the RO must readjudicate the Veteran's claims of service connection for patellofemoral syndrome of the right and left knees.  If the RO's determination remains adverse to the Veteran, she and her representative of record should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond.  38 C.F.R. §§ 19.31(b)(1) and 20.302(c).
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims of entitlement to service connection for patellofemoral syndrome of her right and left knees.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is making efforts to obtain the complete private treatment records from Dr. R.S.M. and to schedule the Veteran for a new VA examination to determine the nature and etiology of her claimed bilateral knee disorders. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for Dr. R.S.M. and for any other private and/or VA treatment providers who have treated her knees since July 2011.

2.  Then, the RO should contact Dr. R.S.M. and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and her representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of her bilateral knee disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

Any tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at the examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis as to any disorder in either of the Veteran's knees and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed disorders are etiologically related to an injury or illness incurred by the Veteran during her active duty service.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the assertions contained in the Veteran's claims submissions; service treatment records; post-service VA and private treatment records, including the private treatment records from Dr. R.S.M.; and August 2007 VA examination report), relevant findings on examination and from the medical history provided by the Veteran at the VA examination, and any applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for patellofemoral syndrome of the right and left knees should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


